DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending for examination.  
Priority
The earliest priority date available for the instant application is 12/09/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “[T]he composition of claim 13, wherein the donor comprises a transgene that expresses a functional CFTR protein.”  The limitation “the donor” is vague and indefinite because it is unclear if this limitation refers to the “donor polynucleotide” recited in claim 13, or if the limitation refers to something else.  Clarification is requested.
Claim 20, which depends from claim 2, recites “the endogenous gene is cleaved by the ZFN and the donor polynucleotide...” However, claim 2 recites “the ZFNs,” the claim therefore provides support for “the ZFNs,” not “the ZFN.”   
Claim 21, which depends from claim 12, recites “the endogenous gene is cleaved by the ZFN and the donor polynucleotide...” However, claim 12 recites “ZFNs,” the claim therefore provides support for “the ZFNs,” not “the ZFN.”   
Claims 22-24, which ultimately depend from claim 1, recite the phrase “an LNP according to claim 1.”  This phrase is indefinite since it is unclear if the LNP recited in these claims refers to “the LNP” described in claim 1 or to some other LNP “according to claim 1.”  Claims 22 and 24 should be amended to refer to “the LNP of claim 1.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCray et al. (WO2009/146179A1) in view of Kabadi et al. (WO2017/072590A1) and Mishra et al. (US2019/0060482A1).
Regarding claims 1-24, McCray et al. (WO2009146179A1) describe formulations comprising zinc finger nucleases targeting the CFTR gene, that find particular use in repairing the CFTR gene, see abstract.
McCray et al. have identified specific ZFNs that are designed to target the cystic fibrosis transmembrane conductance regulator (CFTR) gene, thereby providing a potential therapy for cystic fibrosis. In the present embodiment the focus is on modification of exon 10 of the CFTR gene, site of the most common human disease associated mutation, ΔF508, cause by a 3 bp deletion. Delivery methods and vectors for expression ZFNs are provided that enhance the homologous recombination within the CFTR gene. (See page 10, 2nd ¶).
The formulations of McCray et al.  include the use of a “[p]harmaceutical lipid vehicle compositions that include ZFNs, one or more lipids, and an aqueous solvent. As used herein, the term "lipid" will be defined to include any of a broad range of substances that is characteristically insoluble in water and extractable with an organic solvent. This broad class of compounds are well known to those of skill in the art, and as the term "lipid" is used herein, it is not limited to any particular structure.”
Additionally, regarding claims 19-23 McCray et al. have described methods wherein double stranded breaks are made in the genome of cells comprising the administration of the ZFNs targeting the CFTR mutation, and providing a wild-type donor sequence to stimulate homologous recombination and thereby correct the F508 locus. (See page 55; Figures 7 and 9).  McCray also teach wherein adenoviral delivery of the ZFNs improves efficiency of ZFN delivery to airway epithelial cells, and increases the NHEJ frequency near the locus of CFTR, see page 55, paragraphs 1-2.   
However, McCray et al. does not teach wherein the ZFNs are formulated in a cationic lipid nanoparticle, or wherein the ZFNs & LNPs are formulated as set forth in claim 4, and kits therof. 
Regarding claims 1-3, 12, and 17-18, Kabadi et al. disclose lipid nanoparticles comprising mRNA encoding an endonuclease, see the following paragraphs:
[00361] Polynucleotides, such as guide RNA, sgRNA, and mRNA encoding an endonuclease, can be delivered to a cell or a patient by a lipid nanoparticle (LNP). [00362] A LNP refers to any particle having a diameter of less than 1000 nm, 500 nm, 250 nm, 200 nm, 150 nm, 100 nm, 75 nm, 50 nm, or 25 nm. Alternatively, a nanoparticle can range in size from 1 -1000 nm, 1 -500 nm, 1 -250 nm, 25-200 nm, 25- 100 nm, 35-75 nm, or 25-60 nm.
[00363] LNPs can be made from cationic, anionic, or neutral lipids. Neutral lipids, such as the fusogenic phospholipid DOPE or the membrane component cholesterol, can be included in LNPs as 'helper lipids' to enhance transfection activity and nanoparticle stability. 
With respect to the endonuclease, Kabadi et al. teach that CRISPR endonucleases can be used.  However, other endonucleases are also contemplated, including ZFNs, and particularly those that can be engineered to be directed to specific sites in the genome. See the following:
[00421] CRISPR endonucleases, such as Cas9, can be used in the methods of the present disclosure. However, the teachings described herein, such as therapeutic target sites, could be applied to other forms of endonucleases, such as ZFNs, TALENs, HEs, or MegaTALs, or using combinations of nucleases. However, in order to apply the teachings of the present disclosure to such endonucleases, one would need to, among other things, engineer proteins directed to the specific target sites.
Kabadi et al. teach that the endonuclease nucleic acid can be delivered in combination with an AAV vector comprising a donor template (comprising at least a portion of a wild-type gene).  (See paragraphs [0044-0046]).
Regarding claims 9-10, which are drawn to a cell comprising one or more LNP’s, see ¶ [0046], which teaches that the nuclease can be formulated into a lipid nanoparticle, and the gRNA can be delivered to the cell by electroporation and donor template can be delivered to the cell by an adeno-associated virus (AAV) vector.  
Additionally, regarding claim 24, Kabadi et al. describe kits comprising the disclosed formulations, see ¶ [00407].
It would have been obvious to the person of ordinary skill in the art, seeking an efficient way of delivering nucleases in vivo, to have modified the teachings of McCray et al. comprise wherein the ZFNs are delivered in a cationic lipid nanoparticle as described in Kabadi et al.  One of ordinary skill in the art would have been motivated to modify McCray et al. with Kabadi et al. because Kabadi et al. specifically describes formulations for delivering nucleic acids encoding endonucleases, including ZFNs, to cells.
McCray et al. in view of Kabadi et al. does not specifically teach wherein the ZFN targets the CFTR, or wherein the LPN comprises lipids as set forth in (i)-(v) of claim 4.
Mishra et al. (US2019/0060482A1) describes a nucleic acid delivery system, wherein said system comprises a composition, and wherein the composition comprises a first cationic lipid of formula (i), a second cationic lipid of formula (ii), (iii) a first helper lipid at a compositional molar ratio from about 0.20 to about 0.32, (iv) a second helper lipid, and (v) a biostability enhancing agent, see paragraphs [0003-0004].  The compositions of Mishra et al. are also disclosed as useful to the systemic delivery of a bioactive agent to lung tissue without the requirement for biomolecular targeting (see abstract).  Additionally, Mishra et al. teaches that the disclosed formulations are useful for the treatment of pulmonary diseases, including cystic fibrosis (See ¶ [0209]). In addition to disclosing the formulation of claim 4, this disclosure also reads on claim 11 of the instant invention.
It would have been obvious for the person of ordinary skill in the art to have combined the lipid nanoparticles of McCray et al. in view of Kabadi et al., with the nucleic acid delivery system composition of Mishra et al.  One of ordinary skill in the art would have been motivated to deliver the zinc finger nuclease/LNPs of McCray et al. and Kabadi et al. using the delivery system composition of Mishra et al. because Mishra et al. teaches formulations comprising lipid nanoparticles that are capable of "targeting specific organs, tissues, or cell types without the use of canonical biomolecular targeting techniques has been a significant challenge.” Additionally, Mishra et al. teaches that “[M]anipulation of the inherent properties of lipid nanoparticles affords a means of achieving organ, tissue, and cell-type specific targeting. Provided herein are compositions and methods which cure this and other needs in the art.” (See ¶ [0002] of Mishra et al.)  In addition to teaching the formulations comprising LNPs as set forth in the instant claims, Mishra et al. also teaches wherein the formulations comprise a nucleic acid encoding an endonuclease, and wherein the nucleic acid is provided as mRNA (See ¶ [0192]). 
Moreover, it would have also been obvious for the person of ordinary skill in the art to have modified the methods for delivering ZFNs targeting CFTR to the airway epithelium of a subject for treating CF of McCray et al. (see page 55), by delivery of nucleic acid encoding the ZFNs in cationic lipid nanoparticles per Kabadi et al., and further formulating them as set forth in Mishra et al. because the formulations of Mishra et al. provides lung specific targeting without the use of a biomolecular targeting technique.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  












Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699